— Stephens J.

By the Court.

delivering the opinion.
This Court, in the case of Mills vs. Findlay, (14 Ga. Rep. 230,) laid down the rule that, attachment would lie only for money demands. Nor does the Act of 1857 change this rule, for it is expressly confined to money .demands. Now a promise to pay a certain sum in notes, is not and cannot be an obligation to pay money, until, at least, there is a failure, of a promise to pay notes. If the promisee has a money demand, then, of course, he can insist on payment in money. Nothing but coin would be a legal tender to him; but here *161he is bound to accept notes, when the promise falls due. This test shows that such a promise does not give a money demand, at least not till after it is due. Here the promise was not due, and we think the attachment was properly dismissed.
Judgment affirmed.